Exhibit 10.2
 
SELLING STOCKHOLDER STOCK PURCHASE AGREEMENT
 
SELLING STOCKHOLDER STOCK PURCHASE AGREEMENT, dated as of September 30, 2009
(this “Agreement”), by and between PARAGON CAPITAL LP, a Delaware limited
partnership (the “Purchaser”) and MICHAEL LIEBER t/a TRADEWISE ASSOCIATES LLC, a
New York limited liability company  (the “Selling Stockholder” and together with
the Purchaser, the “Parties”).
 
W I T N E S S E T H
 
WHEREAS, the Selling Stockholder wishes to sell an aggregate of 5,800,000 of
shares (the “Shares”) of common stock of CHARLESTON BASICS, INC., a Delaware
corporation (the “Company”), which Shares represent approximately 96% of the
issued and outstanding shares of the Company, to the Purchaser for an aggregate
purchase price of $10,000 (the “Purchase Price”);


WHEREAS, the Purchaser desires to buy the Shares pursuant to the terms and
conditions set forth herein, and
 
WHEREAS, Michael Lieber is the President, Chief Executive Officer, Chief
Financial Officer, Secretary and Director of the Company and the sole member of
the Selling Stockholder and the beneficial owners of the Shares.
 
NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, the receipt and sufficiency of which is hereby acknowledged,
the parties hereto agree as to the following:
 
ARTICLE 1
SALE AND PURCHASE OF THE SHARES
 
1.1 Sale of the Shares.  Subject to the terms and conditions set forth herein,
on the basis of the representations, warranties and covenants herein contained,
at the Closing as described in paragraph 1.2 below, the Selling Stockholder
agrees to sell, assign, transfer and deliver the Shares to the Purchaser, and
the Purchaser agrees to purchase the Shares from the Selling Stockholder.
 
1.2 The Closing.  The purchase of the Shares shall take place at the law office
of The Sourlis Law Firm located at The Galleria, 2 Bridge Avenue, Red Bank, New
Jersey 07701 or such other place as the Parties may agree to within two business
days after the satisfaction of all conditions set forth herein (the “Closing”)
on or about September 30, 2009 (the “Closing Date”).
 
1.3 Instruments of Conveyance and Transfer.  At the Closing, the Selling
Stockholder shall deliver a certificate(s) representing the Shares to the
Purchaser in the name of the Purchaser (“Certificate(s)”), as shall be effective
to vest in the Purchaser all right, title and interest in and to all of the
Shares.
 
1.4 Consideration and Payment for the Shares.  In consideration for the Shares,
the Purchaser shall pay to the Selling Stockholder the Purchase Price.
The Purchase Price shall be placed into an escrow account and disbursed pursuant
to an escrow agreement attached hereto as Exhibit A (the “Escrow Agreement”).
 
ARTICLE 2
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLING STOCKHOLDER
 
Unless specifically stated otherwise, the Selling Stockholder represents,
warrants and covenants that the following are true and correct as of the date
hereof and will be true and correct through the Closing Date as if made on that
date, to the best of his ­ knowledge:
 
2.1 Ownership. The Selling Stockholder owns the Shares free and clear of all
encumbrances, pledges, liens and have the right to sell such shares to the
Purchaser pursuant to the terms of this Agreement.
 
2.2 Not Underwriters/Broker-Dealers. The Selling Stockholder is not an
“underwriter” or registered “broker-dealer” as those terms are defined under the
rules and regulations promulgated by the SEC.
 
2.3 Due Organization.  The Company is a corporation duly formed, validly
existing and in good standing under the laws of the state of its incorporation
with full power and authority to own, lease, use, and operate its properties and
to carry on its business as and where now owned, leased, used, operated and
conducted. The Company is duly qualified to conduct its business in all states
and jurisdictions which require the Company to be so qualified.
 
2.4 Binding Agreement.  This Agreement constitutes, and upon execution and
delivery thereof by the Selling Stockholder, will constitute, a valid and
binding agreement of the Selling Stockholder, enforceable by and against the
Parties in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditor’s rights generally or
the availability of equitable remedies.
 
 
 

--------------------------------------------------------------------------------

 
 
2.5 No Violation of Corporate Documents or Agreements.  The execution and
delivery of this Agreement by the Selling Stockholder  and the performance by
the Selling Stockholder of its obligations hereunder will not cause, constitute,
or conflict with or result in (i) any breach or violation, or give rise to a
right of termination, cancellation or acceleration of any obligation of the
Selling Stockholder of the Company or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under any of the provisions of, or constitute a default under, any
license, indenture, mortgage, charter, instrument, certificate of incorporation,
bylaw, judgment, order, decision, writ, injunction, or decree or other agreement
or instrument or proceeding to which the Selling Stockholder or the Company is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto by required, (ii) an event that would cause
the Company to be liable to any party, or (iii) an event that would result in
the creation or imposition or any lien, charge or encumbrance on any asset of
the Company or on the Shares to be acquired by the Purchaser.
 
2.6 Authorized Capital, No Preemptive Rights, No Liens; Anti-Dilution.  As of
the date hereof, the authorized capital of the Company is 700,000,000 shares of
Common Stock, par value $0.0001 per share, and 20,000,000 shares of Preferred
Stock, par value $0.0001 per share.  The issued and outstanding capital stock of
the Company as of the date of this Agreement is 6,043,720 shares of Common Stock
and no issued or outstanding shares of Preferred Stock.  All of the shares of
capital stock are duly authorized, validly issued, fully paid and
non-assessable.  No shares of capital stock of the Company are subject to
preemptive rights or similar rights of the stockholders of the Company or any
liens or encumbrances imposed through the actions or failure to act of the
Company, or otherwise.  As of the date hereof, (i) there are no outstanding
options, warrants, convertible securities, scrip, rights to subscribe for, puts,
calls, rights of first refusal, tag-along agreements, nor any other agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company, or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company, (ii) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act of 1933, as amended (the “Securities Act”), and (iii) there are
no anti-dilution or price adjustment provisions contained in any security issued
by the Company (or in the Company’s certificate of incorporation or bylaws or in
any agreement providing rights to security holders) that will be triggered by
the transactions contemplated by this Agreement. The Company has furnished to
the Purchaser true and correct copies of the Company’s certificate of
incorporation and bylaws in full force and effect and certified by the Secretary
of the Company to such effect as of the Closing Date.
 
2.7 Private Sale.  The Selling Stockholder is selling the Shares to the
Purchaser without registration pursuant to the exemptions afforded the Selling
Stockholder under the Securities Act of 1933, as amended, and will take any and
all actions to make such exemption available.
 
2.8 No Governmental Action Required.  The execution and delivery by the Selling
Stockholder of this Agreement does not and will not, and the consummation of the
transactions contemplated hereby will not, require any action by or in respect
of, or filing with, any governmental body, agency or governmental official.
 
2.9 Compliance with Applicable Law and Corporate Documents. To the best of the
Selling Stockholder’s Knowledge (which shall mean the actual and constructive
knowledge), the Company is in compliance with and conforms to all statutes,
laws, ordinances, rules, regulations, orders, restrictions and all other legal
requirements of any domestic or foreign government or any instrumentality
thereof having jurisdiction over the conduct of its businesses or the ownership
of its properties.
 
2.10 SEC Status. The Company is a “filer” under Section 12(g) of the Securities
Exchange Act of 1934, as amended.
 
2.11 SEC Reports. The Company’s SEC Reports are (i) accurate and complete, (ii)
contain all information required to be filed under the rules and regulations of
the SEC, (iii) are not subject to any outstanding SEC comment letters or
inquiries, and (iv) do not contain any false statement of fact or fail to state
any fact necessary to make the facts stated therein not misleading.  The Company
has never been subject to any investigation, injunction or cease and desist
action by the SEC or other federal or state regulatory agency and to its
Knowledge is not currently subject to such pending or threatened actions.
 
2.12 Financial Statements.
 
(a) The financial statements contained in the Company’s filings and report made
with the Securities and Exchange Commission (“SEC”) since the date of its first
filing (the “Financial Statements”) accurately present the financial condition
of the Company at the dates indicated and its results of its operations and cash
flows for the periods then ended and, except as indicated therein, reflect all
claims against, debts and liabilities of the Company, fixed or contingent, and
of whatever nature.
 
(b) Since June 30, 2009 (the “Balance Sheet Date”), there has been no material
adverse change in the assets or liabilities, or in the business or condition,
financial or otherwise, or in the results of operations or prospects, of the
Company, whether as a result of any legislative or regulatory change, revocation
of any license or rights to do business, fire, explosion, accident, casualty,
labor trouble, flood, drought, riot, storm, condemnation, act of God, public
force or otherwise and no material adverse change in the assets or liabilities,
or in the business or condition, financial or otherwise, or in the results of
operation or prospects, of the Company except in the ordinary course of
business.
 
(c) Since the Balance Sheet Date, the Company has not suffered any damage,
destruction or loss of physical property (whether or not covered by insurance)
affecting its condition (financial or otherwise) or operations (present or
prospective), nor has the Company issued, sold or otherwise disposed of, or
agreed to issue, sell or otherwise dispose of, any capital stock or any other
security of the Company and have not granted or agreed to grant any option,
warrant or other right to subscribe for or to purchase any capital stock or any
other security of the Company or has incurred or agreed to incur any
indebtedness for borrowed money.
 
 
 

--------------------------------------------------------------------------------

 
 
2.13 No Litigation.  The Company is not a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or to the Selling
Stockholder’s Knowledge, pending or threatened governmental investigation.  To
the Selling Stockholder’s Knowledge, the Company is not subject to or in default
with respect to any order, writ, injunction, or decree of any federal, state,
local, or foreign court, department, agency, or instrumentality.
 
2.14 No Taxes. The Company is not, and will not, to the best of the Selling
Stockholder’s Knowledge, become with respect to any periods ending on or prior
to the Closing Date, liable for any income, sales, withholding, franchise,
excise, license, real or personal property taxes (a “Tax”) to any foreign,
United States federal, state or local governmental agencies whatsoever. All
United States federal, state, county, municipality local or foreign income Tax
returns and all other material Tax returns (including information returns) that
are required, or have been required, to be filed by or on behalf of the Company
has been or will be filed as of the Closing Date and all Taxes due pursuant to
such returns or pursuant to any assessment received by the Company have been or
will be paid as of the Closing Date.  The charges, accruals and reserves on the
books of the Company in respect of taxes or other governmental charges have been
established in accordance with the tax method of accounting. All returns of the
Company that have been filed relating to Tax are true and accurate in all
material respects.  No audit, action, suit, proceeding or other examination
regarding taxes for which the Company may have any liability is currently
pending against or with respect to the Company and the Company has not received
any notice (formally or informally) of any audit, suit, proceeding or other
examination.  No material adjustment relating to any Tax returns, no closing or
similar agreement have been entered into or issued or have been proposed
(formally or informally) by any tax authority (insofar as such action relate to
activities or income of or could result in liability of the Company for any Tax)
and no basis exists for any such actions.  The Company has not changed any
election, adopted or changed any accounting method or period, filed any amended
return for any Tax, settled any claim or assessment of any Tax, or surrendered
any right to claim any refund of any Tax, or consented to any extension or
waiver of the statute of limitations for any Tax.  The Company has not had an
“ownership change” as that term is defined in Section 382 of the Internal
Revenue Code of 1986, as amended and in effect.
 
2.15 Conduct of the Business.  The Company is not a shell company as defined in
Rule 12b-2 of the Exchange.  From and after June 30, 2009 until the Closing
Date:
 
(a) The Company has not made any expenditures or entered into any commitments
which, when compared to past operations of their businesses, are unusual or
extraordinary or outside the scope of the normal course of routine operations;
 
(b) The Company has kept in a normal state of repair and operating efficiency
all tangible personal property used in the operation of their businesses;
 
(c) The Company has used their best efforts to maintain the good will associated
with their businesses, and the existing business relationships with their
agents, customers, lessors, key employees, suppliers and other persons having
relations with them;
 
(d) The Company has not entered into any contract, agreement or action, or
relinquished or released any rights or privileges under any contracts or
agreements, the performance, violation, relinquishment or release of which
could, on the date on which such contract or agreement was entered into, or such
rights or privileges were relinquished or released, be reasonably foreseen to
have a material adverse effect;
 
(e) The Company has not made, or agreed to make, any acquisition of stock or
assets of, or made loans to, any person not in the ordinary course of business;
 
(f) The Company has not sold or disposed of any assets or created or permitted
to exist any encumbrance on their assets except (x) in the ordinary course of
business and which could not, on the date of such sale, disposition, creation or
permission, be reasonably foreseen to have a material adverse effect or (y) as
otherwise permitted by this Agreement;
 
(g) The Company has kept true, complete and correct books of records and
accounts with respect to their businesses, in which entries will be made of all
transactions on a basis consistent with past practices and in accordance with
the tax method of accounting consistently applied by the Company;
 
(h) The Company has paid current liabilities as and when they became due and
have paid or incurred no fees and expenses not in the ordinary course of their
businesses;
 
(i) There has been no declaration, setting aside or payment of any dividend or
other distribution in respect of any Shares or any other securities of the
Company (whether in cash or in kind);
 
(j) The Company has not redeemed, repurchased, or otherwise acquired any of
their securities or entered into any agreement to do so;
 
(k) The Company has not made any loan to, or entered into any other transaction
with, any of their directors, officers, and employees;
 
(l) The Company has not made or pledged to make any charitable or other capital
contribution outside the ordinary course of business; and
 
(m) There has not been any other occurrence, event, incident, action, failure to
act or transaction outside the ordinary course of business that would have a
material adverse effect.
 
 
 

--------------------------------------------------------------------------------

 
 
2.16 Liabilities.
 
(a) Except as set forth in the Financial Statements, the Company has no
liabilities or obligations. It is a condition to Closing that the Company will
have no liabilities upon transfer of the Shares to the Purchaser.
 
(b) Since the Balance Sheet Date, the Company has not:
 
(i) subjected to encumbrance, or agreed to do so to any of its assets, tangible
or intangible other than purchase money liens in the ordinary course of business
on equipment used in the conduct of business and incurred to finance the
purchase price of the equipment involved and which do not cover any other asset
of the Company;
 
(ii) except as otherwise contemplated hereby, engaged in any transactions
affecting its businesses or properties not in the ordinary course of business
consistent with past practice or suffered any extraordinary losses or waived any
rights of substantial value except in the ordinary course of business; or
 
(iii) other than in the ordinary course of business consistent with past
practice, granted or agreed to grant, or paid or agreed to pay any increase in
the rate of wages, salaries, bonuses or other remuneration of any officer,
director or consultant of the Company or any increase of 5% or more in the rate
of wages, salaries, bonuses or other remuneration of any non-officer/director or
employee or become a party to any employment contract or arrangement with any of
its directors, officers, consultants or employees or become a party to any
contract or arrangement with any director, officer, consultant or employee
providing for bonuses, profit sharing payments, severance pay or retirement
benefits, other than as set forth in any Exhibit or Schedule hereto.
 
2.17 ERISA Compliance.  The Company maintains no “employee benefit plan” within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974 (“ERISA”), under which the Company or any ERISA Affiliate has any current
or future obligation or liability or under which any employee of the Company or
any ERISA Affiliate has any current or future right to benefits.
 
2.18 Insurance.  The Company does not maintain any insurance.
 
2.19 Compliance with Law.  To the best of the Selling Stockholder’s Knowledge,
the Company has complied with, and is not in violation of any provision of laws
or regulations of federal, state or local government authorities and agencies,
including any environmental laws and regulations. There are no pending or
threatened proceedings against the Company by any federal, state or local
government, or any department, board, agency or other body thereof.
 
2.20 Consents.  No third parties consents are required to be obtained as a
result of the change of control of the Company hereby.
 
2.21 Agreements.  Other than what is disclosed in the Company’s SEC Reports, the
Company is not a party to any material agreement, loan, credit, lease, sublease,
franchise, license, contract, commitment or instrument or subject to any
corporate restriction.  Neither the Company nor any other party is in default
under any such agreement, loan, credit, lease, sublease, franchise, license,
contract, commitment, instrument or restriction.  No such instrument requires
the consent of any other party thereto in order to consummate the sales of the
Shares hereby.
 
2.22 No Finders. There are no finders in connection with the Selling
Stockholder’s sale of the Shares.
 
2.23 Agreements.  The Selling Stockholder is not a party to any material
agreement, loan, credit, lease, sublease, franchise, license, contract,
commitment or instrument or subject to any corporate restriction.  .
 
2.24 Survival of Representations.  The representations and warranties herein by
the Selling Stockholder are true and correct in all material respects on and as
of the Closing Date with the same force and effect as though said
representations and warranties had been made on and as of the Closing Date and
will survive any termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER
 
Unless specifically stated otherwise, the Purchaser represents, warrants and
covenants that the following are true and correct as of the date hereof and will
be true and correct through the Closing Date as if made on that date:
 
3.1 Agreement’s Validity. This Agreement has been duly executed and delivered by
the Purchaser, has been duly authorized by the Purchaser, and constitutes a
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
the availability of equitable remedies.
 
3.2 Investment Intent. The Purchaser is acquiring the Sharesthe Shares for its
own account for investment and not with a view to, or for sale or other
disposition in connection with, any distribution of all or any part thereof.
 
3.3 Restricted Securities.  The Purchaser understands that the Sharesthe Shares
have not been registered pursuant to the Securities Act or any applicable state
securities laws, that the Sharesthe Shares will be characterized as “restricted
securities” under federal securities laws, and that under such laws and
applicable regulations the Sharesthe Shares cannot be sold or otherwise disposed
of without registration under the Securities Act or an exemption therefrom.
 
3.4 Legend. It is agreed and understood by the Purchaser that the Certificate(s)
evidencing the Sharesthe Shares shall each conspicuously set forth on the face
or back thereof a legend in substantially the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.
 
3.5 Disclosure of Information. The Purchaser acknowledges that it has been
furnished with information regarding the Company and its business, assets,
results of operations, and financial condition to allow the Purchaser to make an
informed decision regarding an investment in the Sharesthe Shares.  The
Purchaser represents that it has had an opportunity to ask questions of and
receive answers from the Company regarding the Company and its business, assets,
results of operation, and financial condition.
 
3.6 Accredited Investor.  The Purchaser represents and warrants that it is an
“accredited investor” as that term is defined under Rule 501 of Regulation D of
the Securities Act of 1933, as amended, and applicable state law.
 
ARTICLE 4
COVENANTS OF THE PARTIES
 
4.1 General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may request, all at
the sole cost and expense of the requesting Party (unless the requesting Party
is entitled to indemnification therefor under Article 6 below).
 
4.2 Notices and Consents.  The Selling Stockholder will give any notices to
third parties, and the Selling Stockholder will use its best efforts to obtain
any third-party consents that may be required.  Each of the Parties will give
any notices to, make any filings with, and use its best efforts to obtain any
required authorizations, consents, and approvals of governmental bodies.
 
4.3 Transition.  The Selling Stockholder will not take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, or other business associate of the Company from maintaining
the same business relationships with the Company after the Closing as it
maintained with the Company prior to the Closing.  The Selling Stockholder will
refer all customer inquiries relating to their business to the Purchaser from
and after the Closing.
 
ARTICLE 5
THE CLOSING
 
5.1 Time of Closing.  The Closing of the transactions hereby shall occur upon
the satisfaction of all conditions to Closing, on or about the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2 Deliveries.  The Closing shall occur as a single integrated transaction, as
follows, and the delivery or satisfaction of the following items shall be
conditions precedent to the parties’ obligations to close:
 
(a) Delivery by the Selling Stockholder.  At the Closing, the Selling
Stockholder shall deliver to the Purchaser:
 
(i)  
The SharesThe Shares;

 
(ii)  
A fully executed copy of this Agreement;

 
(iii)  
A fully executed Escrow Agreement.

 
(b) Delivery by the Purchaser.  The Purchaser shall deliver the Purchase Price
in U.S. currency by wire transfer to the Escrow Agent for disbursement in
accordance with the escrow agreement attached hereto as Exhibit A.
 
ARTICLE 6
INDEMNIFICATION
 
6.1 Purchaser Claims.  (a) The Selling Stockholder agrees to indemnify and hold
harmless the Purchaser, his successors and assigns, against, and in respect of:
 
(i) Any and all damages, losses, liabilities, costs, and expenses incurred or
suffered by the Purchaser that result from, relate to, or arise out of:
 
(a) Any failure by the Selling Stockholder to carry out any covenant or
agreement contained in this Agreement;
 
(b) Any material misrepresentation or breach of warranty by the Selling
Stockholder contained in this Agreement, or any certificate, furnished to the
Purchaser by the Selling Stockholder pursuant hereto; or
 
(c) Any claim by any person for any brokerage or finder’s fee or commission in
respect of the transactions contemplated hereby as a result of the Selling
Stockholder’s dealings, agreement, or arrangement with such Person.
 
(ii) Any and all actions, suits, claims, proceedings, investigations, demands,
assessments, audits, fines, judgments, costs, and other expenses (including,
without limitation, reasonable legal fees and expenses) incident to any of the
foregoing including all such expenses reasonably incurred in mitigating any
damages resulting to the Purchaser from any matter set forth in subsection (i)
above.
 
(b) The amount of any liability of the Selling Stockholder under this
Section 6.1 shall be computed net of any tax benefit to the Purchaser from the
matter giving rise to the claim for indemnification hereunder and net of any
insurance proceeds received by the Purchaser with respect to the matter out of
which such liability arose.
 
(c) The representations and warranties of the Selling Stockholder contained in
this Agreement, or any certificate delivered by or on behalf of the Selling
Stockholder pursuant to this Agreement or in connection with the transactions
contemplated herein shall survive the consummation of the transactions
contemplated herein and shall continue in full force and effect for a period
until the expiration of any applicable statutes of limitation provided by law
(“Survival Period”). Anything to the contrary notwithstanding, the Survival
Period shall be extended automatically to include any time period necessary to
resolve a written claim for indemnification which was made in reasonable detail
before expiration of the Survival Period but not resolved prior to its
expiration, and any such extension shall apply only as to the claims so asserted
and not so resolved within the Survival Period.  Liability for any such item
shall continue until such claim shall have been finally settled, decided, or
adjudicated.
 
(d) The Purchaser shall provide written notice to Selling Stockholder of any
claim for indemnification under this Article as soon as practicable; provided,
however, that failure to provide such notice on a timely basis shall not bar the
Purchaser’s ability to assert any such claim except to the extent that the
Selling Stockholder is actually prejudiced thereby, provided that such notice is
received by the Selling Stockholder during the applicable Survival Period.  The
Purchaser shall make commercially reasonable efforts to mitigate any damages,
expenses, etc. resulting from any matter giving rise to liability of the Selling
Stockholder under this Article.
 
6.2 Defense of Third-Party Claims.  With respect to any claim by the Purchaser
under Section 6.1, relating to a third party claim or demand, the Purchaser
shall provide Selling Stockholder with prompt written notice thereof and the
Selling Stockholder may defend, in good faith and at its expense, by legal
counsel chosen by it and reasonably acceptable to the Purchaser any such claim
or demand, and the Purchaser, at its expense, shall have the right to
participate in the defense of any such third party claim.  So long as the
Selling Stockholder is defending in good faith any such third party claim, the
Purchaser shall not settle or compromise such third party claim.  In any event
the Purchaser shall cooperate in the settlement or compromise of, or defense
against, any such asserted claim.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3 Selling Stockholder’s Claims.  The Purchaser shall indemnify and hold
harmless the Selling Stockholder against, and in respect of, any and all
damages, claims, losses, liabilities, and expenses, including without
limitation, legal, accounting and other expenses, which may arise out
of:  (a) any material breach or violation by the Purchaser of any covenant set
forth herein or any failure to fulfill any obligation set forth herein; or
(b) any material breach of any of the representations or warranties made in this
Agreement by the Purchaser.
 
ARTICLE 7
MISCELLANEOUS
 
7.1 Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.
 
7.2 Notices.  Any notice or communications hereunder must be in writing and
given by depositing same in the United States mail addressed to the party to be
notified, postage prepaid and registered or certified mail with return receipt
requested or by delivering same in person. Such notices shall be deemed to have
been received on the date on which it is hand delivered or on the third business
day following the date on which it is to be mailed. For purpose of giving
notice, the addresses of the parties shall be:
 
 
If to Selling Stockholder:

 
 
Michael Lieber

c/o Charleston Basics, Inc.
1701 Avenue I
Brooklyn, NY 11230


 
With a copy to:



 
Samuel M. Krieger, Esq.

 
Krieger & Prager LLP

 
39 Broadway, Suite 920

 
New York, NY 10006

 
Tel: (212) 363-2900

 
Fax: (212) 363-2999





If to the Purchaser to:


Paragon Capital LP
110 East 59th Street, 29th Floor
New York, NY 10022
Attn: Alan P. Donenfeld
Fax:  (212) 202-5022


 
With a copy to:



 
Virginia K. Sourlis, Esq.

 
The Sourlis Law Firm

 
The Galleria

 
2 Bridge Avenue

 
Red Bank, NJ 07701

 
Tel: (732) 530-9007

 
Fax: (732) 530-9008

 
Email: Virginia@SourlisLaw.com

 
 
 

--------------------------------------------------------------------------------

 

 
7.3 Governing Law.  This Agreement shall be governed in all respects, including
validity, construction, interpretation and effect, by the laws of the State of
Delaware (without regard to principles of conflicts of law).
 
7.4 Counterparts.  This Agreement may be executed in separate counterparts and
with facsimile signatures each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Telecopied or
email (via PDF) signatures shall be deemed to have the same effect as an
original.
 
7.5 Waivers  and Amendments; Non-Contractual Remedies; Preservation of
Remedies.  This Agreement may be amended, superseded, canceled, renewed, or
extended, and the terms hereof may be waived, only by a written instrument
signed by authorized representatives of the parties or, in the case of a waiver,
by an authorized representative of the party waiving compliance.  No such
written instrument shall be effective unless it expressly recites that it is
intended to amend, supersede, cancel, renew or extend this Agreement or to waive
compliance with one or more of the terms hereof, as the case may be.  No delay
on the part of any party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of any party
of any such right, power or privilege, or any single or partial exercise of any
such right, power of privilege, preclude any further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies that any
party may otherwise have at law or in equity.  The rights and remedies of any
party based upon, arising out of or otherwise in respect of any inaccuracy in or
breach of any representation, warranty, covenant or agreement contained in this
Agreement shall in no way be limited by the fact that the act, omission,
occurrence or other state of facts upon which any claim of any such inaccuracy
or breach is based may also be the subject of any other representation,
warranty, covenant or agreement contained in this Agreement (or in any other
agreement between the parties) as to which there is no inaccuracy or breach.
 
7.6 Binding Effect; No Assignment, No Third-Party Rights.  This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns.  This Agreement is not assignable without the
prior written consent of each of the Parties or by operation of law.  This
Agreement is for the sole benefit of the Parties and their permitted assigns,
and nothing herein, expressed or implied, shall give or be construed to give to
any person, any legal or equitable rights, benefits or remedies of any nature
whatsoever, including any rights of employment for any specified period, under
or by reason of this Agreement.
 
7.7 Further Assurances.  Each Party shall, at the request of the other party, at
any time and from time to time following the Closing Date promptly execute and
deliver, or cause to be executed and delivered, to such requesting Party all
such further instruments and take all such further action as may be reasonably
necessary or appropriate to carry out the provisions and intents of this
Agreement and of the instruments delivered pursuant to this Agreement.
 
7.8 Severability of Provisions.  If any provision or any portion of any
provision of this Agreement or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such provision and the remaining
provisions of the Agreement, or the application of such provision or portion of
such provision is held invalid or unenforceable to person or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and such provision or portion of any provision as shall have
been held invalid or unenforceable shall be deemed limited or modified to the
extent necessary to make it valid and enforceable, in no event shall this
Agreement be rendered void or unenforceable.
 
7.9 Captions.  All section titles or captions contained in this Agreement or in
any schedule or exhibit annexed hereto or referred to herein are for convenience
only, shall not be deemed a part of this Agreement and shall not affect the
meaning or interpretation of this Agreement. All references herein to sections
shall be deemed references to such parts of this Agreement, unless the context
shall otherwise require.
 
7.10 Expenses.  Except as otherwise expressly provided in this Agreement,
whether or not the Closing Date occurs, each party hereto shall pay its own
expenses incidental to the preparation of this Agreement, the carrying out of
the provisions hereof and the consummation of the transactions contemplated.
 
7.11 Public Announcements.  The parties agree to consult with each other before
issuing any press release or making any public statement or completing any
public filing with respect to this Agreement or the transactions contemplated
hereby and, except as may be required by applicable law or any listing agreement
with any national securities exchange or quotation system, will not issue any
such press release or make any such public statement prior to consultation.
 
7.12 Non-confidentiality.  Notwithstanding an other provision in this Agreement,
Selling Stockholder and the Purchaser, and each employee, representative or
other agent of the same (collectively the “Covered Parties”), may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transaction and all materials of any kind (including opinions
or other tax analyses) that are provided to a Covered Party relating to such tax
treatment and tax structure.
 


 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURE PAGE TO IMMEDIATELY FOLLOW]
 


 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.
 
PARAGON CAPITAL LP
 


By:  /s/ Alan P. Donenfeld
             Alan P. Donenfeld, authorized signatory


 

 
 


 
TRADEWISE ASSOCIATES LLC
 
 
By:  /s/ Michael Lieber
              Michael Lieber
              Sole Member











